Concurring Opinion.
Howard, J.
Three distinct acts of negligence are considered in this case, — one act by the appellant company-, the sending out of an engine upon the road at night without a sufficient headlight; and two acts by the engineer Ferris, one in failing to keep his train upon the sidetrack at Argos until appellee’s train had passed, and the other in failing to put up and light the hand lamps which appellant had provided as a substitute for the regulation headlight. From one or more of these acts of negligence appellee received his injury. The appellant company admits its own negligence, but contends that not its own negligence but the negligence of Ferris, co-*432employe of appellee, was the proximate cause of the injury-
It is the law that one can not excuse his own negligence by showing that some one else wag also negligent. If an injury is caused to an employe by the concurrent negligence of his employer and of a co-employe, the employer can not shift the burden of liability from his own shoulders to those of the co-employe. In such a case, it is only when the employer is himself free from fault that the liability rests wholly upon the co-employe. If the negligence of the employer sets a cause in motion which continues till, in the end, it becomes a constituent element in bringing about the injury, so that the injury would not have occurred without the negligence of the employer; then, although the negligence of co-employes or other third persons may have contributed to the final result, yet the original negligence, still active to the end, is, in law, a proximate cause of the injury.
It was said in Pullman Palace Car Co. v. Laack, 143 Ill. 242, that the master must, either personally or by his agent, exercise reasonable and proper care to provide and keep in suitable repair and condition, safe and suitable machinery and appliances, adequate and sufficient for use by the servant in and about the business in which it is to be used by him. And if a servant be injured in consequence of a neglect of such duty, or a negligent discharge of it, he being in the exercise of ordinary care, the master is liable.
It necessarily follows that, in the discharge of the duty resting upon and owing by the master to the servant, ’the acts of the person authorized by the master to perform the duty are the acts of the master. The liability of the master does not depend upon who performs the duty, but upon the existence of the duty itself, which the master must perform, and he can not, by delegating *433it to another, absolve himself from liability for its nonperformance. The law will not permit the master to evade the duty which it has cast upon him by shifting it upon another.
Further, as. to proximate and concurrent causes, see Shear. & Redf. Neg., section 346 and notes.
If, therefore, in this case, the appellant company sent out a train at night without a headlight, and a collision occurred in consequence, it seems very clear that the company can not relieve itself of liability by showing that its servant disobeyed certain orders, as to remaining on a sidetrack at Argos, or otherwise. At most, this would show another act of negligence; it would not, in any degree, remove appellant’s own negligence. The dark train upon the track was dark because so sent out by appellant; and that darkness was an essential element in bringing about the collision. This cause was the direct result of appellant’s negligence, and the presence of another cause due to a servant’s disobedience to orders can not lessen appellant’s liability for its own negligence actively present in the collision.
The failure of the engineer Ferris to remain at Argos, therefore, in no way shifts the burden from appellant.
But the jury also found that while the company failed to send a regulation headlight with the engine, it did send as substitutes two handlamps, which, if lit, could have been seen upon the engine a distance of five miles. It would have been the duty of the engineer to have lit the headlight if it had been furnished by the company; it was equally his duty to light the substitute handlamps which were furnished by the company. The company’s duty, in this regard, was done when it furnished the proper lamps; the engineer’s duty was to light the lamps. It would seem, therefore, that the company performed its duty by furnishing lamps, which, though not the *434best, were yet sufficient to give light ior five miles, and so avoid the accident. The engineer, however, failed in his duty to light the lamps. The jury found that the engineer was incompetent, but they also found that the company was at the time unaware of such incompetency. It would seem, therefore, that the proximate cause of the injury to appellee was the negligence of his co-employe in failing to light the handlamps on the engine.
With some reluctance I am, consequently, constrained to concur in the opinion overruling the petition for a rehearing of this case.
Filed June 19, 1894.